DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coiled electrical contact must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the objection to the drawings above and the fact that Applicant discloses the coiled electrical contact is not shown, see, e.g., ¶ [0052], US 2021/0131766 (the PG Pub of the instant application), the metes and bounds of the claim are indefinite.  The claim will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-14, 17-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0258704 to Hobson (cited by Applicant).
Re: claim 1, Hobson discloses the claimed invention including a remotely operable* (*see below) weapon mount that is configured for controlling targeting of an attached firearm, ¶ [0071], the weapon mount comprising: a base 24, e.g., Fig. 1, that is attachable to a platform (“armored structure,” id., via slip ring 19), the base being rotatable 360 degrees about the platform, id.; a yoke arm (either upright of frame 24) that extends from the base; an attachment 22 that is coupled with the yoke arm and that is configured for releasably attaching the firearm to the base (“weapon 21 may be mounted on cradle 22,” ¶ [0074]), the attachment component being rotatable about an axis that is orthogonal to an axis of rotation of the base so the attached firearm is rotatable between 30 and 60 degrees relative to the yoke arm (“weapon 21 may be moveable along elevation arc 26, which … is an elevation arc of 90 degrees (-30 degrees to +60 degrees)”, ¶ [0075]); wherein: the attachment component is configured to couple with an upper receiver of the firearm, e.g., Figs. 2B, 2C, so that a lower receiver of the attached firearm is aligned roughly parallel with the base (as shown); and the yoke arm is positioned relative to the base so that a recoil vector of the attached firearm is within 0.5 inches radially of the axis of rotation of the base (in the figures it can be seen that weapon 21 is centered on base 24; thus, any recoil vector is within 0.5 inches, as claimed).
*With respect to operable and the like, it has been held that the recitation that an element is “capable of” performing a function, here, capable of operating, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, Hobson fairly discloses the claimed invention.
Re: claim 2, Hobson further discloses further comprising a camera 18, ¶ [0080], that is coupled with the yoke arm on an opposite side of the yoke arm (in Fig. 2B, the leftmost upright) from the attached firearm, wherein the camera is rotatable about an axis that is parallel to the axis of rotation of the attachment component and wherein the camera is configured to rotate in sync with the attached firearm, ¶ [0112].
Re: claim 3, Hobson further discloses further comprising one or more processors, e.g., ¶¶ [0004], [0108], that are operably coupled with a motor of the base and with a motor of the yoke arm and that are further operably coupled with the camera in order to: control the rotation of the 
Re: claim 4, Hobson further discloses wherein the camera is coupled with the yoke arm so that a center of viewpoint of the camera is aligned with a bore axis of the attached firearm and so that the camera and attached firearm rotate together in pitch, e.g., Fig. 2B.
Re: claim 7, Hobson further discloses wherein the yoke arm includes an integrated motor 170, e.g., Figs. 10A-10E, that controls a rotation of the attachment component.  With respect to being integrated, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Similarly to Hotte, because Applicant’s “specification does not expressly restrict the meaning of integral to one piece,” (internal quotation marks omitted), Hobson suffices.  Further still, it has been held that “the term “integral” is not limited to a fabrication of the parts from a single piece * * *, but is inclusive of other means for maintaining the parts fixed together as a single unit,” In re Larson, 144 USPQ 347, 349, and that “Webster's New International Dictionary (Second Edition) defines integral as (2) Composed of constituent parts making a whole; composite; integrated,” id., (emphasis added, internal quotation marks omitted).  Thus, it is likely that the term “integrated” would be similarly held to be sufficiently broad to embrace such constructions as well.	
Re: claim 8, Hobson further discloses wherein the attachment component is coupleable with the firearm so that casings ejected from the attached firearm are ejected away from or toward the base.  In view of Hutchinson, above, and, in view of the fact that casings can only be ejected either away from or toward the base, with ejection requiring some degree of away from 
Re: claim 9, Hobson further discloses wherein the weapon mount includes a single yoke arm.  This is asserted because that arm (the leftmost in Fig. 2B) meets the claim and because both “comprising” in the base claim and “includes” in the instant claim are inclusive or open-ended transitional phrases, i.e. such permit other structure.
Re: claim 10, Hobson fairly discloses element “19 permit[ting] modular weapon station 10 to be electrically connected,” ¶ [0071].  Given the circular shape of 19, such adequately meets a coiled electrical contact, absent evidence to the contrary.
Re: claims 11-14 and 17, see relevant claims above.
Concerning method claims 18-21 and 23, in view of the structure disclosed by Hobson, the method of operating the device is inherent, since it is the normal and logical manner in which the device can be operated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 15, 22, and, alternatively claims 18-23, are rejected under 35 U.S.C. 103 as being unpatentable over Hobson.
Re: claims 5 and 15, Hobson discloses the claimed invention as applied above except for wherein the camera is coupled with the yoke arm via a spherical joint that enables adjustment of a position of the camera relative to the yoke arm and attached firearm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a spherical joint for that disclosed, since the equivalence of joints for their use in the weaponry art and the selection of any known equivalents to that disclosed would be within the level of ordinary skill in the art.  Rationale: When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).
Re: claim 22, whether Hobson discloses a wireless interface, per KSR, above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a wireless interface for that disclosed, presumably wired, since the equivalence of wired and wireless interfaces for their use in the weaponry art and the selection of any known equivalents to that disclosed would be within the level of ordinary skill in the art.
Alternatively concerning method claims 18-23, in view of the rejection of claim 22 above, and the structure disclosed or obviated by Hobson, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device can be operated.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
8-May-21